DETAILED ACTION

This non-final office action is in response to claims 1-31 filed 01/04/2019 for examination. Claims 2, 6-12, 15-18 were canceled. Claims 1, 3-5, 13-14, and 19-21, 25-31 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment

Preliminary amendment to the claims, filed 01/04/2019 has been acknowledged.
Information Disclosure Statement

The information disclosure statement filed 01/04/2019, 08/14/2019, and 05/07/2020 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 01/04/2019 have been accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,007,913 B2 to Ebrahimi et al. (hereinafter “Ebrahimi”).
Regarding claim 1, (Original) Ebrahimi taught a method for generating a blockchain block, applied to a first node in a blockchain network, comprising: generating an original block according to a blockchain protocol (Col.1, lines 59-60. generates a hash value from the personal data using a hashing algorithm); performing a digital signature operation on the original block to generate a signature block (Col. 1, lines 60-62. signs the hash value with a digital signature created using a first private key paired with a first public key.); and broadcasting the signature block in the blockchain network (Col.1, lines 62-65. transmits, over a network, the signed hash value and the first public key from the remote device to a distributed public database for storage.).
Regarding claim 25, (Currently Amended) Ebrahimi taught a non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium comprises one or more programs, and the one or more programs are used for executing the method according to claim 1 (Col.1, lines 59-65).  
Regarding claim 26, (Original) Ebrahimi taught a blockchain network node, wherein the blockchain network node comprises: the non-transitory computer readable storage medium according to claim 25; and one or more processors used for executing the programs in the non-transitory computer readable storage medium (Col.1, lines 59-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 13, 19-20, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi in view of US 2018/0130050 A1 to Taylor et al. (hereinafter “Taylor”).
Regarding claim 3, (Original) Ebrahimi taught the method according to claim 1, wherein performing a digital signature operation on the original block to generate a signature block comprises: performing the digital signature operation on a hash value of the original block by using a private key of the first node to generate an original block signature (Col. 1, lines 60-62). Ebrahimi does not but the analogous art Taylor taught attaching the original block signature to the original block to generate the signature block (Taylor, Para. 0061. In this transaction 204, the private cryptographic key of the manufacturer (Mfr QA Private Key) is used to digitally sign a hash of the previous transaction in the respective blockchain (i.e., creation 202) and the public cryptographic key of the warehouse (Mfr WH Public Key), and this information is stored as part of a new block added to the one or more blockchains.). 
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Ebrahimi by including the idea of attaching the original block signature to the original block to generate the signature block as taught by Taylor in order to provide a blockchain-based system that provides cryptographically secure supply chains for discrete products and, further (Taylor, Para. 0029).
Regarding claim 4, (Original) Ebrahimi-Taylor combination taught the method according to claim 1, wherein performing a digital signature operation on the original block to generate a signature block comprises: performing the digital signature operation on a hash value of the original block by using the private key of the first node to generate an intermediate signature (Ebrahimi, Col.10, lines 45-48.  a sender might hash a real-time token (e.g., a random number generated by the user's remote device) and digitally sign the hashed token using the sender's private key.) ; sending the intermediate signature to a signature device (Ebrahimi, Col. 10, lines 49-51. the sender might transmit the signed hashed token.); receiving the original block signature sent by the signature device, wherein the original block signature is generated by the signature device by performing the digital signature operation on the hash value of the original block contained in the intermediate signature by using the private key of the signature device in the case that the intermediate signature passes the verification (Ebrahimi, Col. 10, lines 58-65. the receiver might receive the transaction number and token (optionally including the timestamp), decrypt them using the receiver's private key, if necessary, and then use the transaction number to retrieve the digitally signed hashed and, optionally, the sender's public key from the distributed public database. The receiver might generate a hash of the token using the same hashing algorithm the sender used. Then the receiver might verify, e.g., using an RSA verify call as described above, that the token in the generated hash is the same as the token in the digitally signed hash token and verify that the digital signature was created with the sender's private key); and attaching the original block signature to the original block to generate the signature block (Taylor, para. 0061. In this transaction 204, the private cryptographic key of the manufacturer (Mfr QA Private Key) is used to digitally sign a hash of the previous transaction in the respective blockchain (i.e., creation 202) and the public cryptographic key of the warehouse (Mfr WH Public Key), and this information is stored as part of a new block added to the one or more blockchains.).  
Regarding claim 13, (Original) Ebrahami taught a method for generating a blockchain block, applied to a signature device, comprising: receiving an intermediate signature sent by a first node in a blockchain network, wherein the intermediate signature is generated by the first node by performing a digital signature operation on a hash value of an original block generated by the first Col.10, lines 45-48.  A sender might hash a real-time token (e.g., a random number generated by the user's remote device) and digitally sign the hashed token using the sender's private key. Col. 10, lines 49-51. The sender might transmit the signed hashed token. Col. 10, lines 58-59. the receiver might receive the transaction number and token (optionally including the timestamp)); verifying the intermediate signature; performing the digital signature operation on a hash value of the original block contained in the intermediate signature by using the private key of the signature device to generate an original block signature, in the case that the intermediate signature passes the verification (Col. 10, lines 58-65. the receiver might receive the transaction number and token (optionally including the timestamp), decrypt them using the receiver's private key, if necessary, and then use the transaction number to retrieve the digitally signed hashed and, optionally, the sender's public key from the distributed public database. The receiver might generate a hash of the token using the same hashing algorithm the sender used. Then the receiver might verify, e.g., using an RSA verify call as described above, that the token in the generated hash is the same as the token in the digitally signed hash token and verify that the digital signature was created with the sender's private key); 
Ebrahimi did not but the analogous art Taylor taught sending the original block signature to the first node, wherein the original block signature is used for causing the first node to attach the original block signature to the original block to generate a signature block (Taylor, para. 0061. In this transaction 204, the private cryptographic key of the manufacturer (Mfr QA Private Key) is used to digitally sign a hash of the previous transaction in the respective blockchain (i.e., creation 202) and the public cryptographic key of the warehouse (Mfr WH Public Key), and this information is stored as part of a new block added to the one or more blockchains.).

Claims 27 and 28 recite similar limitations to claim 13, mutatis mutandis, the subject matter of claim 11, which is therefore, also considered to be taught by Ebrahini-Taylor combination as above. 
Regarding claim 19, (Original) Ebrahimi taught a method for generating a blockchain block, applied to a second node in a blockchain network, comprising: receiving a signature block broadcasted by a first node in the blockchain network, wherein the signature block is generated by the first node by performing a digital signature operation on an original block, and the original block is generated by the first node according to a blockchain protocol (Col.10, lines 45-48.  A sender might hash a real-time token (e.g., a random number generated by the user's remote device) and digitally sign the hashed token using the sender's private key. Col. 10, lines 49-51. The sender might transmit the signed hashed token. Col. 10, lines 58-59. the receiver might receive the transaction number and token (optionally including the timestamp)); verifying the signature of the signature block (Col. 10, lines 58-65. the receiver might receive the transaction number and token (optionally including the timestamp), decrypt them using the receiver's private key, if necessary, and then use the transaction number to retrieve the digitally signed hashed and, optionally, the sender's public key from the distributed public database. The receiver might generate a hash of the token using the same hashing algorithm the sender used. Then the receiver might verify, e.g., using an RSA verify call as described above, that the token in the generated hash is the same as the token in the digitally signed hash token and verify that the digital signature was created with the sender's private key); Ebrahimi did not but the analogous art Taylor taught adding the signature block to the blockchain network in the case that the signature of the signature block passes the verification (Taylor, para. 0061. In this transaction 204, the private cryptographic key of the manufacturer (Mfr QA Private Key) is used to digitally sign a hash of the previous transaction in the respective blockchain (i.e., creation 202) and the public cryptographic key of the warehouse (Mfr WH Public Key), and this information is stored as part of a new block added to the one or more blockchains.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Ebrahimi by including the idea of adding the signature block to the blockchain network in the case that the signature of the signature block passes the verification as taught by Taylor in order to provide a blockchain-based system that provides cryptographically secure supply chains for discrete products and, further (Taylor, Para. 0029).
Claims 29 and 30 recite similar limitations to claim 13, mutatis mutandis, the subject matter of claim 11, which is therefore, also considered to be taught by Ebrahini-Taylor combination as above.   
Regarding claim 20, (Original) Ebrahimi-Taylor combination further taught the method according to claim 19, wherein verifying the signature of the signature block comprises: verifying an original block signature in the original block by using a public key of a signature device; wherein the signature block is generated by the first node by attaching the original block signature to the original block generated by the first node; (Ebrahimi, Col. 10, lines 58-65. the receiver might receive the transaction number and token (optionally including the timestamp), decrypt them using the receiver's private key, if necessary, and then use the transaction number to retrieve the digitally signed hashed and, optionally, the sender's public key from the distributed public database. The receiver might generate a hash of the token using the same hashing algorithm the sender used. Then the receiver might verify, e.g., using an RSA verify call as described above, that the token in the generated hash is the same as the token in the digitally signed hash token and verify that the digital signature was created with the sender's private key) the original block signature is generated by the signature device by performing the digital signature operation on a hash value of the original block contained in the intermediate signature by using the private key of the signature device in the case that the intermediate signature passes the verification; and the intermediate signature is generated by the first node by performing the digital signature operation on the hash value of the original block by using the private key of the first node. (Ebrahimi, Col.10, lines 45-48.  A sender might hash a real-time token (e.g., a random number generated by the user's remote device) and digitally sign the hashed token using the sender's private key. Col. 10, lines 49-51. The sender might transmit the signed hashed token.)
Regarding claim 31, (Currently Amended) Ebrahimi-Taylor combination further taught a  system for generating a blockchain block, comprising: at least one blockchain network node according to claim 26; at least one signature device according, wherein the signature device comprises: the non- transitory computer readable storage medium according to claim 27; and one or more processors used for executing the program in the non-transitory computer readable storage medium; at least one other blockchain network node wherein the blockchain network node comprises: the non-transitory computer readable storage medium according to claim 29; and one or more processors used for executing the program in the non-transitory computer readable storage Col.1, lines 59-65, Taylor, para. 0061.).

Claim Objections
Claim 31 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim.  Claim recites See MPEP § 608.01(n). Claim 31 recites A system according to claim 26;…according to claim 27;…according to claims 29.  Further, claims 26 directed to a network node and claims 27 and 29 are directed to a CRM but claims 31 is directed toward a system.  Accordingly, the claim has not been further treated on the merits.

Allowable Subject Matter
Claims 5, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claims 1, 13, 19) and any intervening claims (claims 4, 20).
The following is a statement of reasons for the indication of allowable subject matter: None of the prior arts on the record taken alone or in combination teaches the following claim limitations in combination with base clams and/or intervening claims:
Claim 5. The method according to claim 4, wherein sending the intermediate signature to a signature device comprises: sending the intermediate signature to the signature device having a corresponding relationship with the first node; and the original block signature is generated by the signature device by performing the digital signature operation on the hash value of the original block contained in the intermediate signature by using the private key of the signature device in 
Claim 14. The method according to claim 13, wherein verifying the intermediate signature comprises: verifying whether the intermediate signature is a signature of the first node having a corresponding relationship with the signature device; and indicating that the verification is passed in the case that the intermediate signature is the signature of the first node having the corresponding relationship with the signature device. 
Claim 21. The method according to claim 20, wherein the signature device has a corresponding relationship with the first node; the original block signature is generated by the signature device by performing the digital signature operation on the hash value of the original block contained in the intermediate signature by using the private key of the signature device in the case that the intermediate signature is determined as the signature of the first node having the corresponding relationship; and verifying the signature of the signature block comprises: verifying the original block signature of the signature block by using the public key of the signature device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0259666 A1 (Jacobs et al.):  A method comprising: receiving, by an interaction platform comprising a first computer, from a second computer, a digital asset including a sender identifier of a sender, a recipient identifier of a recipient, and an amount to pay the recipient by the sender, and further including a first digital signature, wherein the first digital signature was generated in response to the second computer receiving a transaction request comprising the sender identifier of the sender, the amount, and the recipient identifier of the recipient, the first digital signature generated by signing at least the sender identifier of the sender, the amount, and the recipient identifier of the recipient with a first private key associated with the second computer, wherein the first digital signature was generated by the second computer; validating, by the interaction platform comprising the first computer, the digital asset by analyzing the sender identifier of the sender, the amount, and the recipient identifier of the recipient, and the first digital signature; generating, by the interaction platform comprising the first computer, a second digital signature for the digital asset, the second digital signature generated by signing information of the digital asset with a second private key associated with the first computer; providing, by the interaction platform comprising the first computer, the digital asset and the second digital signature to the second computer, which records the digital asset, and then transmits the digital asset to a recipient institution computer holding an account of the recipient; generating, by the interaction platform comprising the first computer, a block for a blockchain associated with the interaction platform, the block including the digital asset; and after generating the block, coordinating, by the interaction platform comprising the first computer, a transfer of funds including the amount from the sender to the recipient in a settlement process.
US 2020/0184489 A1 (Negi et al.): Methods, apparatus, systems and articles of manufacture are disclosed to track a provenance of goods. An example apparatus includes an unsigned block generator to generate a first unsigned block to store first processing data associated with the product by a first entity, a block signature engine to sign the first unsigned block with a first private key to generate a blockchain having a first signed block, the unsigned block generator to generate a second unsigned block in response to a second entity generating second processing data associated with the product by the second entity, the block signature engine to expand the blockchain by signing the second unsigned block with a second private key to generate a second signed block within the blockchain, and a blockchain validator to verify the product provenance by validating the first processing data and the second processing data using respective public keys associated with the first entity and the second entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471.  The examiner can normally be reached on Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438